            Case 1:19-cv-01584 Document 1 Filed 05/30/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
DR. SEMA ROSINBUM, MD, Ph.D.,             )
1425 Clifton St. NW                       )
Washington DC. 20009                      )
                                          )
              Plaintiff,                  )
                                          )
v.                                        ) Civil Action No. _______________
                                          )
ALEX M. AZAR, II, Secretary               )
Department of Health and Human Services   )
200 Independence Avenue, S.W.             )
Washington, D.C. 20201                    )
                                          )
              Defendant.                  )
__________________________________________)


                               COMPLAINT OF
                    UNLAWFUL EMPLOYMENT DISCRIMINATION


       1. Plaintiff, Sema Rosinbum, by and through her undersigned counsel, respectfully

submits this complaint against Defendant Alex Azar in his capacity as Secretary, U.S.

Department of Health and Human Services, for violations of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e, et seq., including unlawful discrimination based on sex, religion and

national origin, and reprisal for engagement in protected activity - complaining about

discrimination internally and subsequently filing an Equal Employment Opportunity (EEO)

complaint against her federal government employer, the United States Food and Drug

Administration, an agency within the U.S. Department of Health and Human Services.



                                     I. THE PARTIES
              Case 1:19-cv-01584 Document 1 Filed 05/30/19 Page 2 of 13



         2. Plaintiff Dr. Rosinbum is a Muslim, Turkish-American woman. She is currently a

resident of Washington DC. Beginning on May 8, 2006, Dr. Rosinbum was employed as ORISE

fellow by the Defendant. She was later employed as Staff Fellow, GS-401-12 in the Cellular and

Tissue Therapy Branch, Division of Cellular and Gene Therapies, Office of Cellular Tissue and

Gene Therapies, Center for Biologics and Evaluation Research, U.S. Food and Drug

Administration (FDA), U. S Department of Health and Human Services. She held that position

from 2009 until November 2, 2016.

         3. Defendant Alex Azar is the Secretary of the U.S. Department of Health and Human

Service, the parent Agency of the FDA, and therefore the chief executive officer of the

Department, which employed the Plaintiff. It has its headquarters in the District of Columbia.



                                      II. JURISDICTION AND VENUE

        4. This Court has federal question, subject matter jurisdiction over this claim, pursuant to

28 U.S.C. § 1131, because Plaintiff’s claim arises under federal law, Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

        5. Plaintiff has exhausted her Administrative Remedies. She filed a Formal Complaint

with the EEOC Baltimore Field Office on December 13, 2017. After many months she

withdrew her hearing request, and on February 4, 2019 the EEOC issued an Order directing the

Agency to issue a Final Agency Decision within 60 days. To date there has been no Final

Agency Decision issued.

        6. Venue is proper within the District of Columbia, pursuant to 28 U.S.C. § 1391,

because Defendant Agency has its headquarters in the District of Columbia, and because the

Plaintiff lives in the District of Columbia.

Rosinbum Complaint of Discrimination/Retaliation -page 2
            Case 1:19-cv-01584 Document 1 Filed 05/30/19 Page 3 of 13




                        III. FACTS GIVING RISE TO THIS COMPLAINT

       A. Harassment and Discrimination

       8. Dr. Rosinbum MD, PhD, was employed as Staff Fellow, GS-401-12 in the Cellular

and Tissue Therapy Branch (CTTB), Division of Cellular and Gene Therapies (DCGT), Office

of Cellular Tissue and Gene Therapies (OCGT), Center for Biologics and Evaluation Research,

U.S. Food and Drug Administration, U. S Department of Health and Human Services.

       9. Her first line supervisor for most of the time relevant to this complaint was Dr.

Malcolm Moos, Jr., M.D., PhD., Medical Officer under Title 42, assigned to CTTB since 1996.

Her second-line supervisor was Dr, Steven Bauer, PhD, Supervisory Biologist, GS-15, and has

been at CTTB for over 15 years. Her third line Supervisor was Dr. Raj Puri, M.D., PhD.,

Director, Title 42 of DCGT, who has served in that position for approximately 15 years.

Beginning sometime in November 2015, Dr. Kyung Sung was assigned as Dr. Rosinbum’s first

line supervisor, and remained so through Dr. Rosinbum’s removal in Nov, 2016.

       10. Sometime in 2009, after learning that Dr. Rosinbum was getting a divorce from her

husband, Dr. Malcolm Moos, her first-line supervisor at the time, began showing an interest in

her socially. He asked her to go to events or dinner on several occasions. She agreed on several

occasions, once to go together to an event at a winery they had both been separately invited to,

and two times to a “working” dinner after a long work day. However, when Dr. Moos’ made

clear his intent that the relationship become romantic and/or sexual, Dr. Rosinbum told him she

felt uncomfortable and refused all future requests from Dr. Moos to see him socially or outside

of work functions. Dr. Moos expressed his disappointment, and his attitude toward Dr.

Rosinbum changed.
              Case 1:19-cv-01584 Document 1 Filed 05/30/19 Page 4 of 13



        11. In 2010, during Dr. Rosinbum’s first “PMAP” performance evaluation, Dr. Moos

inquired about Dr. Rosinbum’s personal goals. Dr. Rosinbum was uncertain what he meant, but

when pressed, she advised him that she was considering becoming pregnant before it becomes to

late. Dr. Moos reacted very negatively to this and said in a raised voice words to the effect of,

“You cannot be pregnant in my Lab!”

        12. On May 29, 2013 and August 11, 2013, Dr. Rosinbum witnessed Dr. Moos an Oak

Ridge Institute for Science and Education (ORISE) Fellow (a female, Alexa Bianchi) engage in

inappropriate physical conduct, and this misconduct carried on at work and outside of work until

Ms. Bianchi left the CTTB. It was also known to other employees in OCGT, and their

inappropriate conduct was witnessed and reported to Dr. Puri by multiple people including Susan

Roman, and Ian Bellayr, two other OCGT employees.

        13. After trying to invite (without success – all declined) his female subordinates to a

seminar on July 2013 in North Carolina, he made another attempt on November 20, 2013. Dr.

Malcolm Moos invited only subordinate female employees, including Dr. Rosinbum, to an

overnight training event in North Carolina which was not sponsored by the FDA, and unrelated

to their work or profession (it was designed for stock traders). The training was entitled,

“Oneness Awakening Course,” put on by an organization called the Van Tharp Institute. Dr.

Rosinbum refused to go because it was not work related, and she was apprehensive about

traveling with Dr. Moos. Thereafter, Dr. Moos started to accuse Dr. Rosinbum of “not getting

along with others,” and his attitude toward her in the workplace worsened significantly.

        14. On January 31, 2014, during Dr. Rosinbum’s performance review (which was

scheduled by Dr. Moos to started at 5 pm on Friday night, and ended at 9 pm) Dr. Moos

continued to inject his personal beliefs and force her to be involved activities which are not

Rosinbum Complaint of Discrimination/Retaliation -page 4
             Case 1:19-cv-01584 Document 1 Filed 05/30/19 Page 5 of 13



related to her work responsibilities. When she informed him that she was not under an

obligation to respond to his personal beliefs or do anything outside of her work responsibilities,

he waived a copy of her performance review in the air while stating, “Yes, you are,” or words to

that effect. The clear implication was that failing to respond to his personal requests would have

a negative impact on her performance rating. Further, Dr. Moos had a different, and

questionable, method for conducting PMAP evaluations for years. No research projects or

program activities were discussed during Dr. Rosinbum’s PMAP meetings. Instead, Dr. Moos

required her to plug her fingers into electrodes and close her eyes to see if she was able to relax

using biofeedback.     At this point Dr. Rosinbum made a complaint to Dr. Raj Puri, the Division

Chief (Dr. Moos’ second level supervisor), about the request to travel to the Van Tharp Institute

training, and the consequences on her PMAP evaluation and other matters in April 11, 2014. Dr.

Moos subsequently received an email from his supervisors on June 5th 2014, advising him of the

need to keep his relationships with his staff, “professional at all times.” Because the other two

employees had agreed to go, this email left no doubt who had complained about Dr. Moos to his

superiors.

       15. After Dr. Moos received this email his controlling and forceful behaviors with Dr.

Rosinbum continued and intensified about whether she would take the Oneness Awakening

Workshop in NC, July 12-13, 2014. On June, 2014,Dr. Rosinbum was assigned to represent

FDA in a scientific industry meeting in Boston. She asked Dr. Moos for help with the

presentation by sharing his slides. He replied that he would only help her preparing her talk and

sharing his slides if she would agree to go to the Oneness Awakening Workshop in NC.

Ultimately, Dr. Rosinbum felt she had to take required Oneness Awakening leave Workshop in

order to not jeopardize her career. Dr. Rosinbum used her annual leave and spent $500 cover the
              Case 1:19-cv-01584 Document 1 Filed 05/30/19 Page 6 of 13



expenses from her own pocket to take the training. Unfortunately, Dr. Moos attitude toward Dr.

Rosinbum did not improve, and he continued to isolate her.

        16. Dr. Rosinbum faced personal questions and statements from Dr. Moos throughout

the period she was working under him, such as:

               1.      “If Muslims are not responsible from terrorist attack, why doesn’t
        ‘Muslim society’ apologize to the US?”
               2. “I understand not all Muslims are terrorist but why are all terrorists Muslim?”
               3.       During her 2010 PMAP, Dr. Moos, asked Dr. Rosinbum about her
        personal goals. When she told him she was considering becoming pregnant, he told her
        she could not be pregnant while working in his laboratory, and that her pregnancy can
        cause her not to be converted to a permanent position.
                4.      Dr. Moos often made derogatory and humiliating comments at Dr.
        Rosinbum’s expense. For instance he publicly referred to her as a “Grandma” because
        her dress was of a conservative style. In another incidence he referred to her as one of his
        cats called Boomer in front of other employees. This name is a reference to a cat he calls
        fat and that does not get along with the other cats.
                5.      Dr. Moos sexual harassment to other employees was also noticed. Orise
        fellow Hannah Xu brought her special complaint to Dr. Rosinbum complain about
        Dr.Moos was making sexual advances to her and making her very uncomfortable. Dr.
        Rosinbum made her calm but in an attempt to keep the peace, convinced her not to
        complain. This occurred in 2008 and prior to Dr. Rosinbum becoming a target for Dr.
        Moos.
                6.      Dr. Moos multiple times made inappropriate comments about our Summer
        student Lina Chu. A notable example was; “ God she is so hot, I know she is in high
        school, but I want to take her to bed” (2011)


        B. Retaliation

        17. Between the time Dr. Rosinbum first reported Dr. Moos' inappropriate behavior, on

or about August 13, 2013, until April, 2014, no action was taken by Dr. Bauer, Dr. Moos' direct

supervisor. This, even though Dr. Bauer was one of the first people to notice the inappropriate


Rosinbum Complaint of Discrimination/Retaliation -page 6
              Case 1:19-cv-01584 Document 1 Filed 05/30/19 Page 7 of 13



relationship, commenting "Malcolm lost his mind about his new ORISE fellow Alexa Bianchi. I

hope this would not become an issue in the division," during a conversation with one of his

employees.

       18. On July 22, 2014, Dr. Raj Puri, OCGT Division Director promised to reassign Dr.

Rosinbum to a different lab, but the lab had no assigned PI at the time, so Dr. Rosinbum could

not move. Therefore, Dr. Rosinbum was still reporting to Dr. Moos until March 2015, when

suddenly, without notice, her laboratory workbench in Dr. Moos' laboratory was totally

dismantled and moved into the hallway. After this, she was temporarily assigned to report to

Dr. Bauer.

       19. From the period of March 11, 2015 to November 20, 2015, Dr. Bauer made no

attempt to either supervise or advise Dr. Rosinbum with her daily work. During this period, Dr.

Rosinbum was effectively on her own and shut out from the rest of the division. Dr, Rosinbum

appealed to Dr. Bauers’ supervisor, who approved a research project she proposed. However,

Dr. Bauer effectively prevented her from working on this project by assigning her other, non-

research activities normally performed by a lab technician, not a scientist of her expertise and

skill. On November 20, 2015, Dr. Rosinbum was assigned to report to Dr. Sung. In retrospect, it

is clear that Dr. Bauer made the assignment in order to set Dr. Rosinbum up for failure. This is

supported by Dr. Sung explicitly telling Dr. Rosinbum, "You were not my choice to pick to work

in my lab.”

       20. In addition, Dr. Sung misinformed Dr. Bauer about her performance, such as stating

that Dr. Rosinbum did not presented in any lab meetings and had failed to attend lab meetings. In

fact, Dr. Rosinbum missed only one lab meeting due to extenuating circumstances, and when Dr.

Sung made this untruthful report to Dr. Bauer and Dr. Puri, Dr. Rosinbum had already made 3
              Case 1:19-cv-01584 Document 1 Filed 05/30/19 Page 8 of 13



more presentations in lab meetings. It is notable that Dr. Rosinbum's colleague (professional

peers), Fatima Abbasi, failed to attend multiple lab meetings including one where she did not

show up to the lab meeting that she was scheduled to present at, and Johnny Lam did not attend

two lab meetings. Dr. Sung herself cancelled a scheduled presentation at a Branch meeting at the

last minute, although the presentation had been scheduled two weeks in advance. To Plaintiff’s

knowledge and belief, none of those employees were not marked down or criticized in their

PMAP evaluations, yet Dr. Rosinbum was severely criticized and her performance downgraded

in part large part based on this inaccurate criticism.

        21. Later that year Dr. Sung and Dr. Bauer inexplicably omitted Dr. Rosinbum's research

activities in the Annual Report written about the lab's work. Dr. Rosinbum asked Dr. Sung to

share Sung Laboratory Annual Report during the period it was being prepared. Dr. Sung refused

to share it, which is very unusual, since the document is a public one, not considered private. Dr.

Rosinbum had never had a P.I. refuse to share a draft annual report prior to this. This was a

different practice than Dr. Rosinbum had ever encountered before. Dr. Rosinbum had always

prepared the section which included her work for annual report for her PI as many other

researchers did in the division.

        22. In the period leading up to January, 2014, Dr. Malcolm Moos, Dr. Rosinbum's

previous PI, had delayed writing Dr. Rosinbum's research paper (she had been working on for 4

years, and research of the project was completed on August, 2013), and when he did submit it,

he wrote the paper in a way that intended to bring a denial by Dr. Puri for publication approval.

This was an intentional act to further interfere with Dr. Rosinbum’s career. The fact that Dr.

Rosinbum's research was not being published was held against her in her PMAP. Further,

publication of scientific papers is a critical component for obtaining a permanent position. Dr.

Rosinbum Complaint of Discrimination/Retaliation -page 8
             Case 1:19-cv-01584 Document 1 Filed 05/30/19 Page 9 of 13



Moos, and Dr. Bauer caused this delay, which directly jeopardized her ability to convert to a

permanent staff position in the FDA.

       23. On or about May, 2016, Dr. Kyung Sung intentionally failed to invite Dr. Rosinbum

to career-advancing training and meetings, despite Dr. Rosinbum, Asian, male coworker,

(Johnny Lam) being invited to attend those meetings. Additionally, Dr. Sung maintains a closed

door policy since she started to work in OCGT. Dr. Rosinbum was told that if she needed to talk

with Dr. Sung, she needed to make an appointment. However, that was not the case with Johnny

Lam as Dr. Sung had frequent casual meetings with him, without any appointment being needed.

       24. On or about July 27, 2016, Dr. Steven Bauer issued Dr. Rosinbum an inaccurate and

downgraded Performance Management Appraisal Program (PMAP) rating without seeing/

reviewing her work. The rating downgraded her performance based on the inaccurate reports

from Dr. Sung, and cited her failure to meet standards. These failures however, were the direct

result of management actions interfering or preventing her from completing her work and

meeting the standards, such as isolating and refusing to give her meaningful work assignments,

refusing to review and evaluate her written work for publication, and other tactics specifically

designed to create a false record of her performance to justify her retaliatory removal.

        25. In early June 2016 division secretary Susan Roman disclosed to another employee,

Dr. Varadkar that the decision not to retain Dr. Rosinbum had been made a month before the

performance review.

       26. In August and September, 2016, Dr. Rosinbum heard from two separate employees

that Dr. Sung had told them that prior to Dr. Sung being hired, senior managers (Dr. Bauer and

Puri) had made the decision that Dr. Rosinbum would not be converted from Fellow to a full-

time permanent employee status. Dr. Sung stated that the decision was based on Dr. Rosinbum
              Case 1:19-cv-01584 Document 1 Filed 05/30/19 Page 10 of 13



having reported Dr. Moos' sexual harassment conduct. Therefore, the PMAP was not based on

actual performance or productivity, but rather was designed to create a pretext for the decision to

remove her.

        27. On or about August 4, 2016, Dr. Steven Bauer informed Dr. Rosinbum that she

would not be converted to the competitive service at the end of her 7-year fellowship. This

despite Dr. Rosinbum having been granted an advisory approval by the Site Visit Committee for

being hired. Dr. Rosinbum had presented to the Site visit committee (a panel of scientists from

academia and outside the agency). They reviewed Dr. Rosinbum's performance on November

19, 2015, and recommended she be converted to GS-13 Staff Scientist position in their report on

March 21, 2016.



                                                    COUNT 1

                  Religious Discrimination and Retaliation in Violation of Title VII of
                         the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

        28. Plaintiff re-alleges paragraphs numbered 1-27 above.

        29. The plaintiff was treated in a discriminatory manner because of her religion, in

violation of 42 U.S.C. § 2000e, et seq., when: while he was her first-line supervisor in the

workplace, Dr. Moos made repeated negative comments about the Muslim Religion; asked Dr.

Rosinbum why Muslims did not apologize to the United States for terrorism; and other clearly

derogatory and accusatory and judgmental comments about her religion.

        30. This discriminatory view effected Dr. Moos’s supervision of Dr. Rosinbum, and

prohibited her from advancing in her career, or publishing her scientific research when he

delayed required supervisory input and approval on her research publications. When he


Rosinbum Complaint of Discrimination/Retaliation -page 10
            Case 1:19-cv-01584 Document 1 Filed 05/30/19 Page 11 of 13



unilaterally dismantled her workstation and placed it in the hallway, he deliberately and with

retaliatory malice caused her severe stress and emotional harm, in addition to damage to her

reputation and standing among her colleagues and in her profession.

        31. These acts were also retaliatory, for her complaints about Dr. Moos to his superiors

in April 2014. They were intended to, and did, create the pretext for her removal in November

2016.



                                               COUNT 2

                   Sex Discrimination and Retaliation in Violation of Title VII of
                       the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

        32. Plaintiff re-alleges paragraphs numbered 1-31 above.

        33. The plaintiff was treated in a discriminatory manner because of her sex, in violation

of 42 U.S.C. § 2000e, et seq., when; while he was her first-line supervisor in the workplace, Dr.

Moos made repeated sexual and romantic advances to her with the intent of developing a

personal and sexual relationship; when he advised her not to become pregnant while working in

his lab; when he developed a relationship with another female colleague and together they

engaged in inappropriate sexual conduct in the workplace; when he repeatedly invited Dr.

Rosinbum to non-work related weekend retreats and personal growth seminars; when he made

sexual advances to her while in his hotel room on out-of-town travel; when he made derogatory

comments about her appearance in front of other staff and other acts clearly based on her sex.

        34. This discriminatory attitude, and the conduct of making unwanted and uninvited

sexual advances against his subordinate employee which were re-buffed, effected Dr. Moos’s

supervision of Dr. Rosinbum. It created a hostile work environment for her. It also directly

prohibited her from advancing in her career, or publishing her scientific research when Dr. Moos
             Case 1:19-cv-01584 Document 1 Filed 05/30/19 Page 12 of 13



delayed required supervisory input and approval on her research publications. When he

unilaterally dismantled her workstation and placed it in the hallway, when he made derogatory

comments about her appearance, when he criticized her professional performance unjustly, he

deliberately and with retaliatory malice caused her severe stress and emotional harm, in addition

to damage to her reputation and standing among her colleagues and in her profession.

        35. These acts were also retaliatory, for her protesting response that a sexual relationship

was inappropriate in the work setting, and her refusal to engage in a sexual relationship with

him, and for her complaints about Dr. Moos to his superiors in April 2016. They were intended

to, and did, create the pretext for her removal in November, 2017.



                                                COUNT 3
                                 Retaliation in Violation of Title VII of
                          the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

        36. Plaintiff re-alleges paragraphs numbered 1-35 above.

        37. Dr. Puri, Dr. Bauer, and Dr, Sung retaliated against Dr. Rosinbum for her complaints

of sexual harassment against Dr. Moos, when: they refused to take appropriate action in response

to her complaints to stop the harassment and isolation perpetrated by Dr. Moos; they failed to

provide her adequate and appropriate work assignments and supervision following her ejection

for Dr. Moos’ lab; they continued and abetted Dr. Moos’ sabotage of Dr. Rosinbum’s efforts to

publish her research; they lowered her performance rating; they refused to convert her to a

permanent position, and instead removed her.



                                          REQUESTS FOR RELIEF

        38. Wherefore, Plaintiff requests the following relief be granted for both Counts above:

Rosinbum Complaint of Discrimination/Retaliation -page 12
            Case 1:19-cv-01584 Document 1 Filed 05/30/19 Page 13 of 13



       Plaintiff be instated to the permanent Staff position she competed for, was recommended-

for by the Site Visit Committee, but was denied, and instead was removed, with back pay and

benefits from the date of her removal;

       Compensatory damages in the amount of $1,000,000.00 for injury to the Plaintiff,

including but not limited to injury to her professional reputation and standing, mental health and

well being, physical health and well being, career and income potential;

       Reimbursement of expenses and costs including all costs, expenses and disbursements

necessary to pursue this action, including reasonable attorney fees;

       All other relief which law and equity may provide ,

                                              JURY DEMAND

       39. Plaintiff requests a trial by jury for all issues so triable.

                                                    Respectfully Submitted:



                                                _________________________________

                                                   F. Douglas Hartnett
                                                   DC Bar 466851
                                                   Elitok and Hartnett at Law, L.L.C.
                                                   1101 - 30th Street, NW, Suite 500
                                                   Washington, DC 20007
                                                dhartnett@elitokandhartnett.com
                                                   (202) 965-0529 (vox)
                                                   (202) 965 0530 (fax)
                                                   Counsel for Plaintiff
